State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   517687
________________________________

In the Matter of DWIGHT SMITH,
                    Petitioner,
      v

DONALD QUINN, as Deputy                     MEMORANDUM AND JUDGMENT
   Superintendent for Security
   at Great Meadow
   Correctional Facility
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Stein, Garry and Rose, JJ.

                             __________


     Dwight Smith, Coxsackie, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Washington
County) to review a determination of the Superintendent of Great
Meadow Correctional Facility which found petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner disregarded several directives to proceed from
the prison yard to the visiting room and, accordingly, was
charged in an inmate misbehavior report with refusing a direct
order and a movement regulation violation. Petitioner was found
guilty of the charges following a tier II disciplinary hearing,
and the determination was affirmed upon administrative appeal.
This CPLR article 78 proceeding ensued.
                              -2-                  517687

      Although the Attorney General did not submit a complete
certified hearing transcript with the answer (see CPLR 7804 [e]),
he has subsequently done so. Petitioner has since reviewed the
complete certified transcript and alleges no prejudice.
Accordingly, we will disregard any procedural defect (see CPLR
2001; Matter of Cliff v Kingsley, 293 AD2d 954, 955 [2002]).

      Turning to the merits, the detailed misbehavior report
provides substantial evidence to support the determination of
guilt (see Matter of Walker v Bezio, 96 AD3d 1268 [2012]; Matter
of Joseph v LaClair, 89 AD3d 1298 [2011], lv denied 18 NY3d 809
[2012]). The Hearing Officer was free to, and plainly did,
reject the testimony of petitioner and an inmate witness that the
loudspeakers in the yard were not functioning and that petitioner
could not have heard the orders as a result (see Matter of Walker
v Bezio, 96 AD3d at 1268). Any error in the denial of
petitioner's request for work orders related to the loudspeakers
was harmless in light of the documents provided to us by
petitioner himself reflecting the lack of any such orders (see
Matter of Proctor v Fischer, 107 AD3d 1267, 1268 [2013], lv
denied 22 NY3d 853 [2013]; Matter of Carter v Goord, 266 AD2d
623, 624 [1999]). Petitioner's remaining contentions have been
considered and determined to be without merit.

     Peters, P.J., Lahtinen, Stein, Garry and Rose, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court